Nicor Inc. Form 8-K Exhibit 10.5 Nicor, Inc. Supplemental Senior Officer Retirement Plan (As Amended and Restated for Post-2004 Benefits, Effective January 1, TABLE OF CONTENTS Page SECTION 1 GENERAL - 1 - 1.1 History, Purpose and Effective Date - 1 - 1.2 Source of Benefit Payments - 1 - 1.3 Affiliate - 1 - 1.4 Plan Year - 2 - 1.5 Limitations on Provisions - 2 - 1.6 Definitions, References - 2 - SECTION 2 PARTICIPATION - 2 - 2.1 Eligibility to Participate - 2 - 2.2 Plan Not Contract of Employment - 2 - 2.3 Ineligible Employees - 2 - SECTION 3 CONTRIBUTIONS - 3 - 3.1 Participant Account - 3 - 3.2 Contributions - 3 - 3.3 Timing of Contributions - 3 - SECTION 4 ACCOUNTING - 4 - 4.1 Allocation and Crediting of Contributions - 4 - 4.2 Investment Options - 4 - SECTION 5 VESTING AND FORFEITURE - 5 - 5.1 Vesting of Accounts - 5 - 5.2 Accelerated Vesting - 5 - 5.3 Forfeitures - 5 - SECTION 6 PAYMENT OF PLAN BENEFITS - 5 - 6.1 Distribution on Separation from Service - 5 - 6.2 Method of Distribution - 6 - 6.3 Distribution Election - 6 - 6.4 Distributions of Small Accounts - 7 - 6.5 Distributions To Persons Under Disability - 7 - 6.6 Beneficiary - 7 - 6.7 Separation from Service - 7 - 6.8 Accelerated Vesting and Distribution - 8 - 6.9 Change in Control - 8 - SECTION 7 COMMITTEE - 9 - 7.1 Membership - 9 - 7.2 Powers of Committee - 9 - 7.3 Delegation by Committee - 10 - 7.4 Information to be Furnished to Committee - 10 - 7.5 Committee’s Decision Final - 10 - 7.6 Liability and Indemnification of the Committee - 11 - SECTION 8 AMENDMENT AND TERMINATION - 11 - SECTION 9 CLAIMS PROCEDURES - 11 - SECTION 10 MISCELLANEOUS - 12 - 10.1 Nonalienation of Benefits - 12 - 10.2 Offset of Benefits - 12 - 10.3 Taxes and Withholding - 12 - 10.4 Tax Consequences not Guaranteed - 12 - 10.5 Gender and Number - 12 - 10.6 Notices - 12 - 10.7 Action by Employers - 12 - 10.8 Applicable Laws - 13 - 10.9 Successors - 13 - 10.10 Special Distribution - 13 - 10.11 Code Section 409A - 13 - Nicor, Inc. Supplemental Senior Officer Retirement Plan (As Amended and Restated for Post-2004 Benefits, Effective January 1, SECTION 1 General 1.1History, Purpose and Effective Date.Nicor, Inc. (the “Company”) established the Nicor, Inc. Supplemental Senior Officer Retirement Plan (the “Plan”) so that it can provide deferred compensation to or on behalf of its eligible employees and those of its Affiliates which, with the consent of the Company, adopt the Plan. The Plan was originally effective as of January 1, 2002, but is hereby amended and restated effective January 1, 2008(the “Effective Date”) with respect to (i) amounts deferred after December 31, 2004, and (ii) amounts deferred prior to December 31, 2004, which were unvested as of December 31, 2004.The provisions of this amended and restated Plan do not apply to those amounts deferred under the Plan that were earned and vested within the meaning of Treas. Reg. §§1.409A-6(a) as of December 31, 2004, as well as the interest earned thereon (“Grandfathered Benefits”) and the terms of the Plan as in existence on October 3, 2004 shall apply to Grandfathered Benefits.The terms applicable to the Grandfathered Benefits have not been materially modified within the meaning of Treas. Reg. §§1.409A-6(a)(1) and (4) on or after October 3, 2004.The Company and any Affiliate of the Company which adopts the Plan, with the consent of the Company, for the benefit of its eligible employees are referred to below, collectively, as the “Employers” and individually as an “Employer.” This Plan is intended to constitute a non-qualified, unfunded plan for federal tax purposes and for purposes of Title I of ERISA. 1.2Source of Benefit Payments.The amount of any benefit payable under the Plan shall be paid from the general assets of the Employer with respect to whose former employee the benefit is payable. If a Participant (as defined in subsection 2.1) has been employed by more than one Employer, the portion of his Plan benefit payable by each such Employer shall be equal to that portion of his Account (as defined in subsection 3.1) proportionately attributable to the contributions made by each Employer. An Employer’s obligation under the Plan shall be reduced to the extent that any amounts due under the Plan are paid from one or more trusts, the assets of which are subject to the claims of general creditors of the Employer or any affiliate thereof; provided, however, that, nothing contained in the Plan, and no action taken pursuant to its provisions, shall create or be construed to create, or require the creation of, a trust of any kind, or a fiduciary relationship between the Company or any Affiliate and any employee or other person. To the extent any person acquires a right to receive a payment from an Employer under the Plan, such right shall be no greater than that of an unsecured general creditor of such Employer. Nothing contained herein shall constitute a guarantee by any of the Employers that the assets of such Employer will be sufficient to pay the benefits to any Participant. 1.3Affiliate.The term “Affiliate” means any company during any period in which it owns at least 50% of the voting power of all classes of stock of the Company entitled to vote; and any company during any period in which at least 50% of the voting power of all classes of stock of the company entitled to vote is owned directly or indirectly by the Company or any other Affiliate. - 1 - 1.4Plan Year.The “Plan Year” shall be the calendar year. 1.5Limitations on Provisions.The provisions of the Plan and the benefits provided hereunder shall be limited as described herein. 1.6Definitions, References.Capitalized terms shall be defined as set forth in the Plan. SECTION 2 Participation 2.1Eligibility to Participate.For purposes of this Plan, the term “Eligible Employee” shall mean an employee of an Employer hired on or after January 1, 1998, who is individually designated by the Committee (as defined in Section 7) or who is a member of a group designated by the Committee.Subject to the terms and conditions of the Plan, an Eligible Employee shall become a “Participant” in the Plan for any Plan Year in accordance with the following: (a) All Eligible Employees who were Participants on the Effective Date will continue as Participants in the Plan on the Effective Date; and (b) All other Eligible Employees will enter the Plan on the first day of the calendar month following qualification through attainment of a position designated by the Committee as eligible to participate in the Plan or the specific selection of such employee by the Committee. Once an Eligible Employee becomes a Participant in the Plan, he shall remain a Participant so long as he has an Account balance under the Plan. 2.2Plan Not Contract of Employment.The Plan does not constitute a contract of employment, and participation in the Plan will not give any employee the right to be retained in the employ of any Employer nor any right or claim to any benefit under the Plan, unless such right or claim has specifically accrued under the terms of the Plan. 2.3Ineligible Employees.Should an employee cease to be an Eligible Employee as defined in Section 2.1, or the Committee determines that participation by one or more Participants or Beneficiaries shall cause the Plan as applied to any Employer to be subject to Part 2, 3 or 4 of Title I of the Employee Retirement Income Security Act of 1974, as amended, theneligibility for future Contributions under the Plan will cease immediately.All other provisions in the Plan regarding distribution forms and dates, notional investment elections and credits, and, distribution elections shall remain unchanged. - 2 - SECTION 3 Contributions 3.1Participant Account.The Committee shall maintain an “Account,” and such subaccounts as the Committee deems necessary or appropriate, in the name of each person who is a Participant. 3.2Contributions.For each Plan Year, provided that the Participant’s Separation from Service (as defined in Section 6.7), other than due to Retirement or Disability (as defined in Section 5.2), has not occurred prior to the last day of the Plan Year, an amount equal to the Annual Deferral Percentage (defined below) times the Participant’s Eligible Compensation (defined below) for such year shall be contributed to the Participant’s Account under the plan (the “Contribution”). In the event that the Participant’s Separation from Service is due to Retirement or Disability, or the Participant dies during a Plan Year, then the Participant will not be required to be employed as of the last day of the Plan Year in order to qualify for a Contribution for such Plan Year. A Participant will be deemed to have “Retired” if his or her Separation from Service occurs after the Participant has both attained the age of 55 and has been employed by the Company, or an Affiliate, for at least 10 years.In addition, a Participant may qualify for an additional Contribution pursuant to the terms of an individual agreement, including but not limited to a Change in Control Agreement between the Participant and the Company. For purposes of determining the Contribution: (a) the term “Annual Deferral Percentage” shall be a percentage amount determined in the sole discretion of the Committee and shall initially be set at six percent (6%) until such time that the Committee determines otherwise. (b) the term “Eligible Compensation” shall mean the Participant’s total cash compensation received for the Plan Year, including Salary and Bonus, and any other components of compensation selected by the Committee from time to time; provided, however, that Eligible Compensation shall only include the foregoing compensation that is earned by the Participant during the period that the Participant was an Eligible Employee for such Plan year; (c) the term “Salary,” means the regular basic cash remuneration paid by an Employer to a Participant for such period by reason of his employment with that Employer, including vacation pay, all as determined without regard to reductions to reflect contributions under a plan described in section 125 of the Internal Revenue Code of 1986, as amended (the “Code”) and contributions under a cash or deferred arrangement described in section 401 (k) of the Code, or any amount deferred under an unfunded, nonqualified plan maintained by the Employer, but excluding pre-paid salary increase advances, lump sum raise payments, bonuses, overtime pay, and any other kind of remuneration; and (d) the term “Bonus” means the gross annual bonus amount(s) payable to a Participant from the Employer’s annual incentive plan, if any, in effect for the - 3 - Employer’s fiscal year coinciding with the Plan Year (but payable after the end of the Plan Year) otherwise payable in cash, and considered “wages” for FICA and federal income tax withholding; provided, however, that a Participant’s Bonus shall be determined without regard to any reduction to reflect contributions under a plan described in section 125 of the Code or contributions under a cash or deferred arrangement described in section 401 (k) of the Code, or any amount deferred under an unfunded, nonqualified plan maintained by the Employer. 3.3Timing of Contributions.Contributions will be made by the Company as soon as practicable following the end of each Plan Year, but not later than the last business day of March of such following year; provided, however, in the event that a Participant’s Separation from Service occurs due to Retirement or Disability, or the Participant dies, then the Contribution with respect to such Participant for the Plan Year within which the Separation from Service or death occurs shall be made prior to the Distribution Date (defined below). SECTION 4 Accounting 4.1Allocation and Crediting of Contributions.As of each Accounting Date (defined below), the Committee shall adjust the Account of each Plan Participant in the following manner and order: (a) first, charge to each Participant’s Account the amount of any distributions that have been paid to or on behalf of the Participant since the last preceding Accounting Date pursuant to Section 6 that have not previously been charged; (b) next, each Participant’s Account shall be credited for investment earnings or charged for investment losses that correspond to the investment return earned by the Investment Option designated by the Participant under Section 4.2; and (c) next, credit to his Account the amount of the Contributions, if any, on behalf of the Participant since the last preceding Accounting Date that have not previously been credited. 4.2Investment Options. (a) The Committee will provide the Participants the opportunity to select, at the time and in the manner determined by the Committee from time to time, from one or more investment alternatives by which the Participant’s benefits under the Plan shall be determined (the “Investment Option”). (b) The designation of one or more Investment Options by a Participant under this Section 4.2 shall be used solely to measure the amounts of investment earnings or losses that will be credited or charged to the Participant’s Account on the Employer’s books and records, and the Employer shall not be required under the Plan to establish any account in the similar Investment Option or to purchase any Investment Option shares on the Participant’s behalf. - 4 - (c) The Investment Option may be valued as of the close each day the New York Stock Exchange is open for trading (“Accounting Date”). (d) A Participant may elect to revise the Investment Options with respect to existing Account allocations or future Contributions at any time by notification to the Committee in the prescribed manner.The Committee, however, retains the right to review and restrict transfer rights at any time. (e) If a Participant fails to make a proper designation of Investment Options, then his or her Accounts shall be deemed to be invested in the default Investment Option designated by the Committee from time to time in a uniform and nondiscriminatory manner. SECTION 5 Vesting And Forfeiture 5.1Vesting of Accounts.A Participant shall be fully vested in the value of his or her Account as of the earlier of the third anniversary of the date the Participant first became an Eligible Employee or the date of such Participant’s 60th birthday. The Committee shall determine the date under this Section 5.1 on which a Participant becomes fully vested in his or her Account. 5.2Accelerated Vesting.In the event that the Participant dies or the Participant’s Separation from Service occurs due to the Participant’s permanent Disability (“Disability” shall be as defined in any applicable Employer-sponsored long-term disability program or, in the absence of such program, as otherwise defined by the Committee), such Participant’s Account shall become 100% vested as of such termination. 5.3Forfeitures.A
